— Appeal from a decision and award of the Workmen’s Compensation Board. The claimant, a worker in a leather tannery, suffered a severe back injury on March 26, 1942, which has disabled him since. He was elected a town supervisor on January 1, 1944, and, beginning January 1, 1947, his salary in that office exceeded his prior earnings as a tannery worker. While the income from an elective office may be considered, in an appropriate case, in determining the amount of reduced earnings under subdivisions 5 and 5-a of section 15 of the Workmen’s Compensation Law, the claimant’s salary as supervisor was properly excluded from consideration in this case iipon the ground that the office of supervisor was a part-time position and the claimant could have carried on his work in the tannery concurrently with occupying the position of supervisor, if it were not for the disability caused by the accident (see Matter of Brandfon v. Beacon Theatre Corp., 300 N. Y. 111). The reduction of the amount of the award by the board on its own motion after the filing of the record in this court was irregular but the result reached was that requested by the appellants and was concededly correct. (Matter of Jones v. Schenectady Boys Club, 276 App. Div. 879; cf. Ford Motor Co. v. Labor Board, 305 U. S. 364.) Decision and award affirmed, without costs. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.